Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 5 November 1822
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Nov. 5. 22.
I recieved yesterday your favor of Oct. 29. informing me of the shipment of my stores to Colo Peyton; and I have this day desired him to remit you immediately the 73D.93C amt of freight, duties & other charges, which I trust will get safely to hand, and with my thanks for your kindness be pleased to accept the assurance of my great esteem and respect.Th: Jefferson